MEMORANDUM **
Douglas Arody Gonzalez de Leon, a native and citizen of Guatemala, petitions pro se for review of an order of the Board of Immigration Appeals affirming an immigration judge’s decision denying his application for asylum and withholding of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for substantial evidence, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s factual determination that Gonzalez de Leon is ineligible for asylum because he failed to establish extraordinary circumstances to excuse the untimely filing of his application. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005).
Substantial evidence supports the agency’s denial of withholding of removal because Gonzalez de Leon failed to establish a well-founded fear of persecution on account of an enumerated ground. See Bolshakov v. INS, 133 F.3d 1279, 1280-81 (9th Cir.1998) (explaining that evidence of criminal street gang activity does not establish persecution on account of a protected ground); see also Pedro-Mateo v. INS, 224 F.3d 1147, 1150-51 (9th Cir.2000) (upholding conclusion that petitioner failed to establish that the military and guerrillas were interested in him for any reason other than his physical presence in a particular war-torn region of Guatemala).
Gonzalez de Leon’s remaining contentions are without merit.
*661PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.